NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       DEC 17 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

NABOR ARTURO JIMENEZ-                           No.    18-71765
MONJARAS,
                                                Agency No. A205-257-398
                Petitioner,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 14, 2021**

Before:      WALLACE, CLIFTON, and HURWITZ, Circuit Judges.

      Nabor Arturo Jimenez-Monjaras, a native and citizen of Mexico, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order denying his

request for administrative closure and dismissing his appeal from an immigration




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
judge’s decision denying his application for cancellation of removal. We have

jurisdiction under 8 U.S.C. § 1252. We deny the petition for review.

      In his opening brief, Jimenez-Monjaras does not raise, and therefore waives,

any challenge to the dispositive discretionary determination that he did not show

exceptional and extremely unusual hardship to a qualifying relative for purposes of

cancellation of removal. See Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079-80

(9th Cir. 2013) (issues not specifically raised and argued in a party’s opening brief

are waived).

      The BIA did not abuse its discretion in denying administrative closure. See

Gonzalez-Caraveo v. Sessions, 882 F.3d 885, 891-93 (9th Cir. 2018) (holding the

non-exhaustive list of factors in Matter of Avetisyan, 25 I. & N. Dec. 688 (BIA

2012), provides a standard for reviewing administrative closure decisions).

      In light of this disposition, we need not reach Jimenez-Monjaras’s remaining

contentions regarding administrative closure. See Simeonov v. Ashcroft, 371 F.3d

532, 538 (9th Cir. 2004) (courts are not required to decide issues unnecessary to

the results they reach).

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED.




                                          2                                    18-71765